      Case 1:18-cv-04309-PKC-KHP Document 77 Filed 01/28/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK                                  01/28/2020


                                                )
SECURITIES AND EXCHANGE                         )
COMMISSION                                      )
                                                )
                Plaintiff,                      )
                                                ) Case No. 1:18-cv-04309-PKC-KHP
          v.                                    )
                                                )
FRANCISCO ABELLAN VILLENA, et al.               )
                                                )
                Defendants.                     )
                                                )

                                          ORDER

          UPON CONSIDERATION of Defendant Panther’s Motion To Withdraw As Counsel,

any opposition thereto, and the Court being fully aware of the premises therein, it is on this
28th day of January, 2020, hereby:

          ORDERED that Defendant’s Motion be GRANTED, and it is

          FURTHER ORDERED that Russell D. Duncan, Esq. be withdrawn as counsel in this

matter.




                                                  Judge P. Kevin Castel

                                                                  01/28/2020
       Case 1:18-cv-04309-PKC-KHP Document 77 Filed 01/28/20 Page 2 of 2



Copies to:

Russell D. Duncan, Esq.
Clark Hill PLC
1001 Pennsylvania Avenue, N.W.
Suite 1300 South
Washington, DC 20004

Daniel J. Maher
Duane K. Thompson
Marc E. Johnson
Jennie B. Krasner
Securities and Exchange Commission
100 F Street, N.E.
Washington, DC 20549

Tracee Plowell
Michelle R. Pascucci
Department Of Justice
1400 New York Avenue
Washington, DC 20005




223030670.1                            2
